Citation Nr: 1122927	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-34 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim for entitlement to service connection for degenerative discogenic disease of L4-5, L5-S1 and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for degenerative joint disease of the cervical spine and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to December 1965.  The Veteran also had service in the Army National Guard from 1989 to 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The September 2007 rating decision denied the Veteran's petition to reopen his claims for service connection for degenerative discogenic disease of L4-5, L5-S1 and for degenerative joint disease of the cervical spine. 

By way of an April 1966 rating decision, the RO denied service connection for a back disability.  By way of a May 1996 rating decision, the RO reopened the Veteran's claim for service connection for a back condition based on the Veteran's original period of service and then denied service connection.  The May 1996 rating decision also deferred a decision on a claim for service connection for degenerative discogenic disease of L4-5, L5-S1 based on a National Guard injury.  Then, in a June 1996 decision, the RO denied service connection.  The Veteran filed a petition to reopen his claim in September 2006 and in September 2007 the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for degenerative discogenic disease of L4-5, L5-S1.  

Through the May 1996 rating decision, the RO also deferred a decision on the matter of entitlement to service connection for degenerative joint disease of the cervical spine.  In June 1996 the RO denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the cervical spine.  In February 2007, the Veteran filed a petition to reopen his claim of entitlement to service connection for degenerative joint disease of the cervical spine.  The RO denied the Veteran's petition in the September 2007 rating decision.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before a Decision Review Officer (DRO) in January 2009 and before the undersigned Veterans Law Judge in March 2011. 

By way of this decision, the Board is reopening the claims for service connection. The reopened issues of entitlement to service connection for degenerative discogenic disease of L4-5, L5-S1 and entitlement to service connection for degenerative joint disease of the cervical spine are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of decisions in April 1966, May 1996, and June 1996, the RO denied the Veteran's claim for service connection for degenerative discogenic disease of L4-5, L5-S1, in part, because there was no evidence of a nexus between the Veteran's degenerative discogenic disease of L4-5, L5-S1 and his military service.  The Veteran did not file a timely appeal on any of the rating decisions.  The June 1996 decision is the last final decision on the issue.

2.  The additional evidence received since the June 1996 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for degenerative discogenic disease of L4-5, L5-S1.

3.  By way of a June 1996 rating decision the RO denied the Veteran's claim for service connection for degenerative joint disease of the cervical spine, in part, because there was no evidence of a nexus between the Veteran's degenerative joint disease of the cervical spine and his military service.  The Veteran did not file a timely appeal on the rating decision and it became final. 

4.  The additional evidence received since the June 1996 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of the cervical spine.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for degenerative discogenic disease of L4-5, L5-S1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for degenerative joint disease of the cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to reopening the previously denied matters, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist insofar as reopening the previously denied claim, such error was harmless and will not be further discussed. 


II. Analysis of Petitions to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in April 1966 the RO denied service connection for a back disability.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service because there was no back disability shown by the evidence of record.  The evidence at the time of the April 1966 rating decision was comprised largely of the Veteran's service treatment records. 

In February 1996, the Veteran then filed a petition to reopen his claim for service connection for a back disorder.  In May 1996, the RO granted the Veteran's petition to reopen; however, the RO then denied the Veteran's claim for entitlement to service connection for a back disorder.  The May 1996 rating decision also deferred a decision on service connection for degenerative discogenic disease of L4-5, L5-S1 based on National Guard injury.  The RO subsequently denied service connection for such in a June 1996 rating decision.  The June 1996 rating decision also denied service connection for degenerative joint disease of the cervical spine because there was no relationship between the Veteran's August 1990 National Guard injury and his current diagnosis. The Veteran did not appeal the June 1996 decision with respect to any of these issues.  It is the last final decision regarding the claims for service connection for disorders of the low back and cervical spine.
 
Considering whether new and material evidence has been received to reopen either of the Veteran's claims, the Board notes that the evidence received since the June 1996 RO rating decision includes VA treatment records, private treatment records, and the Veteran's testimony before the DRO and before the Board.  The Board finds that the Veteran's testimony and his wife's testimony constitute new and material evidence sufficient to reopen both claims.  These statements address the continuation of symptomatology and the likelihood of a connection to service, which are unestablished facts necessary to establish the claims. 

The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claims, and it raises a reasonable possibility of substantiating the claims.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the June 1996 RO rating decision is new and material for both issues, and thus the claims for service connection for both degenerative discogenic disease of L4-5, L5-S1 and degenerative joint disease of the cervical spine are reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issues of entitlement to service connection for degenerative discogenic disease of L4-5, L5-S1, and for degenerative joint disease of the cervical spine are addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for degenerative discogenic disease of L4-5, L5-S1 has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for degenerative joint disease of the cervical spine has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

The Board finds that further development is warranted for both of the now reopened issues; specifically the Veteran should be scheduled for new VA examinations. 

According to the Veteran's service treatment records he was first seen in March 1964 for back pain.  The Veteran related it to a pre-service motor vehicle accident.   The Veteran was treated throughout service for his back pain; however, the Veteran testified that the pre-service whip lash was inconsequential and that he actually hurt himself during basic training doing hand to hand drills.  During the Veteran's National Guard service he was given a sick slip on June 1989 for back aches after physical training.  The Board finds that a VA examination is warranted to obtain a medical opinion as to the likelihood that the Veteran's current diagnosis of degenerative discogenic disease of L4-5, L5-S1 is related to any aspect of the Veteran's periods of  service.   Specifically the examiner will be asked to comment on a number of possibilities, including the likelihood that the current low back problem is: (a) directly related to his first period of military service; (b) a condition that preexisted his first period of military service but was permanently aggravated beyond a natural progression during service; or (c) a condition that was incurred during a period of National Guard service, or was permanently aggravated beyond a natural progression by his National Guard service.

The Board finds that the Veteran should also be afforded a VA examination for his degenerative joint disease of the cervical spine.  As noted above, the Veteran first reported a 1962 motor vehicle accident in March 1964 when he was seen for cervical pain.  The Veteran's service treatment records document that in August 1990 he had a cervical injury when he struck his head on a beam.  The Veteran's service treatment records include an Accident Investigation Report and a Statement of Medical Examination and Duty Status which describe in detail the accident and state that it happened when the Veteran was on active reserve duty.  A September 1991 Periodic Examination noted that the Veteran had a head injury and a neck injury with the symptoms of pain.  The Board finds that a VA examination is warranted to obtain a medical opinion as to the likelihood that the Veteran's current diagnosis of degenerative joint disease of the cervical spine is related to any aspect of the Veteran's periods of  service.   Specifically the examiner will be asked to comment on a number of possibilities, including the likelihood that the current cervical spine problem is: (a) directly related to his first period of military service; (b) a condition that preexisted his first period of military service but was permanently aggravated beyond a natural progression during service; or (c) a condition that was incurred during a period of National Guard service, or was permanently aggravated beyond a natural progression by his National Guard service. 

Prior to any examination, any outstanding records of pertinent medical treatment or examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of degenerative discogenic disease of L4-5, L5-S1.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In the VA examiner's report he should discuss the following:

(a) First, the VA examiner should identify the precise nature of the current disorder involving the low back.

(b) Second, for any diagnosed low back disorder, the VA examiner should determine whether it is at least likely as not that such diagnosed disorder is related to the Veteran's pre-service motor vehicle accident in 1962.  

(c) If the VA examiner determines that the Veteran's currently diagnosed low back disorder is related to the Veteran's pre-service 1962 motor vehicle accident, then he/she should provide a medical opinion as to the likelihood that a preexisting back condition was permanently aggravated beyond its natural progression either by military service, or by active duty or with the National Guard.  

(d) If the VA examiner determines that the Veteran's 1962 motor vehicle accident did not result in a preexisting condition, the VA examiner should provide a medical opinion as to whether the Veteran's currently diagnosed low back disorder is at least likely as not directly related to some aspect of his first period of active duty military service.  

(e) If the VA examiner determines that the current low back disorder was not related to the 1962 motor vehicle accident, and that the low back disorder was not due to or aggravated by the first period of active duty service, then the VA examiner should also opine as to whether the low back disorder was directly due to, or aggravated by (permanently aggravated beyond its natural progression) his National Guard service.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of degenerative joint disease of the cervical spine.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In the VA examiner's report he should discuss the following:

(a) First, the VA examiner should identify the precise nature of the current disorder involving the cervical spine.

(b) Second, for any diagnosed cervical spine disorder, the VA examiner should determine whether it is at least likely as not that such diagnosed disorder is related to the Veteran's pre-service motor vehicle accident in 1962.

(c) If the VA examiner determines that the Veteran's currently diagnosed cervical spine disorder is related to the Veteran's pre-service 1962 motor vehicle accident, then he/she should provide a medical opinion as to the likelihood that a preexisting cervical spine condition was permanently aggravated beyond its natural progression either by military service, or by active duty or with the National Guard.  

(d) If the VA examiner determines that the Veteran's 1962 motor vehicle accident did not result in a preexisting condition, the VA examiner should provide a medical opinion as to whether the Veteran's currently diagnosed cervical spine disorder is at least likely as not, directly related to some aspect of his first period of active duty military service.  

(e) If the VA examiner determines that the current cervical spine disorder was not related to the 1962 motor vehicle accident, and that the cervical spine disorder was not due to or aggravated by the first period of active duty service, then the VA examiner should also opine as to whether the cervical spine disorder was directly due to, or aggravated by (permanently aggravated beyond its natural progression) his National Guard service, to include the August 1990 injury.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


